Exhibit 10.66

PBG

PENSION EQUALIZATION PLAN

(PEP)

Effective as of April 6, 1999



--------------------------------------------------------------------------------

PEP PENSION EQUALIZATION PLAN

Table of Contents

 

          Page
No.  

ARTICLE I – FOREWORD

     4   

ARTICLE II – Definitions and Construction

     5   

2.1

   Definitions      5   

2.2

   Construction      14   

ARTICLE III – Participation and Service

     16   

3.1

   Participation      16   

3.2

   Service      16   

3.3

   Credited Service      16   

ARTICLE IV – Requirements for Benefits

     17   

4.1

   Normal Retirement Pension      17   

4.2

   Early Retirement Pension      17   

4.3

   Vested Pension      17   

4.4

   Late Retirement Pension      17   

4.5

   Disability Pension      17   

4.6

   Pre-Retirement Spouse’s Pension      18   

4.7

   Vesting      19   

4.8

   Time of Payment      19   

4.9

   Cashout Distributions      19   

4.10

   Coordination with Long Term Disability Plan      19   

4.11

   Reemployment of Certain Participants      20   

ARTICLE V – Amount of Retirement Pension

     21   

5.1

   PEP Pension      21   

5.2

   PEP Guarantee      22   

5.3

   Amount of Pre-Retirement Spouse’s Pension      27   

5.4

   Certain Adjustments      29   

5.5

   Excludable Employment      30   

ARTICLE VI – Distribution Options

     31   

6.1

   Form and Timing of Distributions      31   

6.2

   Available Forms of Payment      33   

6.3

   Procedures for Elections      37   

6.4

   Special Rules for Survivor Options      40   

6.5

   Designation of Beneficiary      41   

ARTICLE VII – Administration

     42   

7.1

   Authority to Administer Plan      42   

7.2

   Facility of Payment      42   

7.3

   Claims Procedure      42   

7.4

   Effect of Specific References      44   

ARTICLE VIII – Miscellaneous

     45   

 

- i -



--------------------------------------------------------------------------------

8.1

   Nonguarantee of Employment      45   

8.2

   Nonalienation of Benefits      45   

8.3

   Unfunded Plan      45   

8.4

   Action by the Company      45   

8.5

   Indemnification      46    ARTICLE IX – Amendment and Termination      47   

9.1

   Continuation of the Plan      47   

9.2

   Amendments      47   

9.3

   Termination      47    ARTICLE X – ERISA Plan Structure      48    ARTICLE XI
– Applicable Law      50    ARTICLE XII – Signatures      51    ARTICLE A –
Accruals for 1993 and 1994      53    ARTICLE P98 – PEPSICO Special Early
Retirement Benefits      56    ARTICLE IPO – Transferred And Transition
Individuals      58   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE I – Foreword

The PEP Pension Equalization Plan (“PEP” or “Plan”) has been established by PBG
for the benefit of salaried employees of the PBG Organization who participate in
the PBG Salaried Employees Retirement Plan (“Salaried Plan”). PEP provides
benefits for eligible employees whose pension benefits under the Salaried Plan
are limited by the provisions of the Internal Revenue Code of 1986, as amended.
In addition, PEP provides benefits for certain eligible employees based on the
pre-1989 Salaried Plan formula.

This Plan is first effective April 6, 1999. The Plan is a successor plan to the
PepsiCo Pension Equalization Plan, which was last restated effective as of
January 1, 1989. The PepsiCo Pension Equalization Plan covers eligible employees
at the various divisions of PepsiCo, Inc., including eligible employees who are
employed at various Pepsi-Cola Company facilities. On April 6, 1999, when this
Plan became effective, PBG had its initial public offering. PBG employs many of
the individuals employed at Pepsi-Cola Company facilities who were covered under
the PepsiCo Pension Equalization Plan. This initial Plan document closely
mirrors the PepsiCo Pension Equalization Plan document, including its historical
provisions which are relevant for eligibility and benefit determinations under
this Plan.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE II – Definitions and Construction

2.1 Definitions: This section provides definitions for certain words and phrases
listed below. These definitions can be found on the pages indicated.

 

(a)

   Accrued Benefit      6   

(b)

   Actuarial Equivalent      6   

(c)

   Advance Election      7   

(d)

   Annuity      7   

(e)

   Annuity Starting Date      7   

(f)

   Authorized Leave of Absence      7   

(g)

   Code      7   

(h)

   Company or PBG      8   

(i)

   Covered Compensation      8   

(j)

   Credited Service      8   

(k)

   Disability Retirement Pension      8   

(l)

   Early Retirement Pension      8   

(m)

   Effective Date      8   

(n)

   Eligible Spouse      8   

(o)

   Employee      8   

(p)

   Employer      8   

(q)

   ERISA      9   

(r)

   Highest Average Monthly Earnings      9   

(s)

   Late Retirement Date      9   

(t)

   Late Retirement Pension      9   

(u)

   Normal Retirement Age      9   

(v)

   Normal Retirement Date      9   

(w)

   Normal Retirement Pension      9   

(x)

   Participant      9   

(y)

   PBG Organization      9   

(z)

   PBGC      10   

(aa)

   PBGC Rate      10   

(bb)

   Pension      10   

(cc)

   PEP Election      10   

(dd)

   PepsiCo Prior Plan      10   

(ee)

   Plan      10   

(ff)

   Plan Administrator      10   

(gg)

   Plan Year      10   

(hh)

   Pre-Retirement Spouse’s Pension      11   

(ii)

   Primary Social Security Amount      11   

(jj)

   Qualified Joint and Survivor Annuity      12   

(kk)

   Retirement      13   

(ll)

   Retirement Date      13   

 

- 5 -



--------------------------------------------------------------------------------

(mm)

   Retirement Pension      13   

(nn)

   Salaried Plan      13   

(oo)

   Service      13   

(pp)

   Severance from Service Date      13   

(qq)

   Single Life Annuity      13   

(rr)

   Single Lump Sum      14   

(ss)

   Social Security Act      14   

(tt)

   Taxable Wage Base      14   

(uu)

   Vested Pension      14   

Where the following words and phrases, in boldface and underlined, appear in
this Plan with initial capitals they shall have the meaning set forth below,
unless a different meaning is plainly required by the context.

(a) Accrued Benefit: The Pension payable at Normal Retirement Date determined in
accordance with Article V, based on the Participant’s Highest Average Monthly
Earnings and Credited Service at the date of determination.

(b) Actuarial Equivalent: Except as otherwise specifically set forth in the Plan
or any Appendix to the Plan with respect to a specific benefit determination, a
benefit of equivalent value computed on the basis of the factors set forth
below. The application of the following assumptions to the computation of
benefits payable under the Plan shall be done in a uniform and consistent
manner. In the event the Plan is amended to provide new rights, features or
benefits, the following actuarial factors shall not apply to these new elements
unless specifically adopted by the amendment.

(1) Annuities and Inflation Protection: To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, or as an annuity with inflation protection, the factors
applicable for such purposes under the Salaried Plan shall apply.

 

- 6 -



--------------------------------------------------------------------------------

(2) Lump Sums: To determine the lump sum value of a Pension, or a Pre-Retirement
Spouse’s Pension under Section 4.6, the factors applicable for such purposes
under the Salaried Plan shall apply, except that when the term “PBGC Rate” is
used in the Salaried Plan in this context it shall mean “PBGC Rate” as defined
in this Plan.

(3) Other Cases: To determine the adjustment to be made in the Pension payable
to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan.

(c) Advance Election: A Participant’s election to receive his PEP Retirement
Pension as a Single Lump Sum or an Annuity, made in compliance with the
requirements of Section 6.3.

(d) Annuity: A Pension payable as a series of monthly payments for at least the
life of the Participant.

(e) Annuity Starting Date: The Annuity Starting Date shall be the first day of
the first period for which an amount is payable under this Plan as an annuity or
in any other form. A Participant who: (1) is reemployed after his initial
Annuity Starting Date, and (2) is entitled to benefits hereunder after his
reemployment, shall have a subsequent Annuity Starting Date for such benefits
only to the extent provided in Section 6.3(d).

(f) Authorized Leave of Absence: Any absence authorized by an Employer under the
Employer’s standard personnel practices, whether paid or unpaid.

(g) Code: The Internal Revenue Code of 1986, as amended from time to time.

 

- 7 -



--------------------------------------------------------------------------------

(h) Company or PBG: The Pepsi Bottling Group, Inc., a corporation organized and
existing under the laws of the State of New York, or its successor or
successors. For periods before April 6, 1999, the Company was PepsiCo, Inc., a
North Carolina corporation.

(i) Covered Compensation: “Covered Compensation” as that term is defined in the
Salaried Plan.

(j) Credited Service: The period of a Participant’s employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.

(k) Disability Retirement Pension: The Retirement Pension available to a
Participant under Section 4.5.

(l) Early Retirement Pension: The Retirement Pension available to a Participant
under Section 4.2.

(m) Effective Date: The date upon which this Plan is effective, which is
April 6, 1999 (except as otherwise provided herein).

(n) Eligible Spouse: The spouse of a Participant to whom the Participant is
married on the earlier of the Participant’s Annuity Starting Date or the date of
the Participant’s death.

(o) Employee: An individual who qualifies as an “Employee” as that term is
defined in the Salaried Plan.

(p) Employer: An entity that qualifies as an “Employer” as that term is defined
in the Salaried Plan.

 

- 8 -



--------------------------------------------------------------------------------

(q) ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.

(r) Highest Average Monthly Earnings: “Highest Average Monthly Earnings” as that
term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan).

(s) Late Retirement Date: The Late Retirement Date shall be the first day of the
month coincident with or immediately following a Participant’s actual Retirement
Date occurring after his Normal Retirement Age.

(t) Late Retirement Pension: The Retirement Pension available to a Participant
under Section 4.4.

(u) Normal Retirement Age: The Normal Retirement Age under the Plan is age 65
or, if later, the age at which a Participant first has 5 Years of Service.

(v) Normal Retirement Date: A Participant’s Normal Retirement Date shall be the
first day of the month coincident with or immediately following a Participant’s
Normal Retirement Age.

(w) Normal Retirement Pension: The Retirement Pension available to a Participant
under Section 4.1.

(x) Participant: An Employee participating in the Plan in accordance with the
provisions of Section 3.1.

(y) PBG Organization: The controlled group of organizations of which the Company
is a part, as defined by Code section 414 and regulations issued thereunder. An
entity

 

- 9 -



--------------------------------------------------------------------------------

shall be considered a member of the PBG Organization only during the period it
is one of the group of organizations described in the preceding sentence.

(z) PBGC: The Pension Benefit Guaranty Corporation, a body corporate within the
Department of Labor established under the provisions of Title IV of ERISA.

(aa) PBGC Rate: The PBGC Rate is 120 percent of the interest rate, determined on
the Participant’s Annuity Starting Date, that would be used by the PBGC for
purposes of determining the present value of a lump sum distribution on plan
termination.

(bb) Pension: One or more payments that are payable to a person who is entitled
to receive benefits under the Plan.

(cc) PEP Election: A Participant’s election to receive his PEP Retirement
Pension in one of the Annuity forms available under Section 6.2, made in
compliance with the requirements of Sections 6.3 and 6.4.

(dd) PepsiCo Prior Plan: The PepsiCo Pension Equalization Plan.

(ee) Plan: The PBG Pension Equalization Plan, the Plan set forth herein, as it
may be amended from time to time. The Plan is also sometimes referred to as PEP.
For periods before April 6, 1999, references to the Plan refer to the PepsiCo
Prior Plan.

(ff) Plan Administrator: The Company, which shall have authority to administer
the Plan as provided in Article VII.

(gg) Plan Year: The initial Plan Year shall be a short Plan Year beginning on
the Effective Date and ending on December 31, 1999. Thereafter, the Plan Year
shall be the 12-month period commencing on January 1 and ending on the next
December 31.

 

- 10 -



--------------------------------------------------------------------------------

(hh) Pre-Retirement Spouse’s Pension: The Pension available to an Eligible
Spouse under Section 4.6.

(ii) Primary Social Security Amount: In determining Pension amounts, Primary
Social Security Amount shall mean:

(1) For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse’s Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65 as an old-age insurance benefit under the provisions of Title II of the
Social Security Act, as amended. Such estimates of the old-age insurance benefit
to which a Participant would be entitled at age 65 shall be based upon the
following assumptions:

(i) That the Participant’s social security wages in any year prior to Retirement
or severance are equal to the Taxable Wage Base in such year, and

(ii) That he will not receive any social security wages after Retirement or
severance.

However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at his severance from employment. For purposes of this
subsection, “social security wages” shall mean wages within the meaning of the
Social Security Act.

 

- 11 -



--------------------------------------------------------------------------------

(2) For purposes of determining the amount of a Disability Pension, the Primary
Social Security Amount shall be (except as provided in the next sentence) the
initial monthly amount actually received by the disabled Participant as a
disability insurance benefit under the provisions of Title II of the Social
Security Act, as amended and in effect at the time of the Participant’s
retirement due to disability. Notwithstanding the preceding sentence, for any
period that a Participant receives a Disability Pension before receiving a
disability insurance benefit under the provisions of Title II of the Social
Security Act, then the Participant’s Primary Social Security Amount for such
period shall be determined pursuant to paragraph (1) above.

(3) For purposes of paragraphs (1) and (2), the Primary Social Security Amount
shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant’s death. Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant’s
Severance from Service Date, without regard to any increases in the social
security wage base or benefit levels provided by such Act which take effect
thereafter.

(jj) Qualified Joint and Survivor Annuity: An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant’s death to his surviving Eligible Spouse for life. If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person. The amount
of a Participant’s monthly payment under a Qualified Joint and Survivor Annuity
shall be reduced to the extent provided in sections 5.1 and 5.2, as applicable.

 

- 12 -



--------------------------------------------------------------------------------

(kk) Retirement: Termination of employment for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.

(ll) Retirement Date: The date on which a Participant’s Retirement is considered
to commence. Retirement shall be considered to commence on the day immediately
following: (i) a Participant’s last day of employment, or (ii) the last day of
an Authorized Leave of Absence, if later. Notwithstanding the preceding
sentence, in the case of a Disability Retirement Pension, Retirement shall be
considered as commencing on the Participant’s retirement date applicable for
such purpose under the Salaried Plan.

(mm) Retirement Pension: The Pension payable to a Participant upon Retirement
under the Plan.

(nn) Salaried Plan: The PBG Salaried Employees Retirement Plan, as it may be
amended from time to time. Any references herein to the Salaried Plan for a
period that is before the Effective Date shall mean the PepsiCo Salaried
Employees Retirement Plan.

(oo) Service: The period of a Participant’s employment calculated in accordance
with Section 3.2 for purposes of determining his entitlement to benefits under
the Plan.

(pp) Severance from Service Date: The date on which an Employee’s period of
service is deemed to end, determined in accordance with Article III of the
Salaried Plan.

(qq) Single Life Annuity: A level monthly Annuity payable to a Participant for
his life only, with no survivor benefits to his Eligible Spouse or any other
person.

 

- 13 -



--------------------------------------------------------------------------------

(rr) Single Lump Sum: The distribution of a Participant’s total Pension in the
form of a single payment.

(ss) Social Security Act: The Social Security Act of the United States, as
amended, an enactment providing governmental benefits in connection with events
such as old age, death and disability. Any reference herein to the Social
Security Act (or any of the benefits provided thereunder) shall be taken as a
reference to any comparable governmental program of another country, as
determined by the Plan Administrator, but only to the extent the Plan
Administrator judges the computation of those benefits to be administratively
feasible.

(tt) Taxable Wage Base: The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.

(uu) Vested Pension: The Pension available to a Participant under Section 4.3.

2.2 Construction: The terms of the Plan shall be construed in accordance with
this section.

(a) Gender and Number: The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.

(b) Compounds of the Word “Here”: The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.

(c) Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such

 

- 14 -



--------------------------------------------------------------------------------

example or term (or otherwise applied to such passage in a manner that avoids
limits on its breadth of application).

(d) Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs, subparagraphs, and clauses. Articles are designated by capital roman
numerals. Sections are designated by Arabic numerals containing a decimal point.
Subsections are designated by lower-case letters in parentheses. Paragraphs are
designated by Arabic numerals in parentheses. Subparagraphs are designated by
lower-case roman numerals in parentheses. Clauses are designated by upper-case
letters in parentheses. Any reference in a section to a subsection (with no
accompanying section reference) shall be read as a reference to the subsection
with the specified designation contained in that same section. A similar rule
shall apply with respect to paragraph references within a subsection and
subparagraph references within a paragraph.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE III – Participation and Service

3.1 Participation: An Employee shall be a Participant in the Plan during the
period:

(a) When he would be currently entitled to receive a Pension under the Plan if
his employment terminated at such time, or

(b) When he would be so entitled but for the vesting requirement of Section 4.7.

3.2 Service. A Participant’s entitlement to a Pension and to a Pre-Retirement
Spouse’s Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service. A Participant’s period of Service shall be
determined under Article III of the Salaried Plan.

3.3 Credited Service. The amount of a Participant’s Pension and a Pre-Retirement
Spouse’s Pension shall be based upon the Participant’s period of Credited
Service, as determined under Article III of the Salaried Plan.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE IV – Requirements for Benefits

A Participant shall be entitled to receive a Pension and a surviving Eligible
Spouse shall be entitled to certain survivor benefits as provided in this
Article. The amount of any such Pension or survivor benefit shall be determined
in accordance with Article V.

4.1 Normal Retirement Pension: A Participant shall be eligible for a Normal
Retirement Pension if he meets the requirements for a Normal Retirement Pension
in Section 4.1 of the Salaried Plan.

4.2 Early Retirement Pension: A Participant shall be eligible for an Early
Retirement Pension if he meets the requirements for an Early Retirement Pension
in Section 4.2 of the Salaried Plan.

4.3 Vested Pension: A Participant who is vested under Section 4.7 shall be
eligible to receive a Vested Pension if his employment in an eligible
classification under the Salaried Plan is terminated before he is eligible for a
Normal Retirement Pension or an Early Retirement Pension. A Participant who
terminates employment prior to satisfying the vesting requirement in Section 4.7
shall not be eligible to receive a Pension under this Plan.

4.4 Late Retirement Pension: A Participant who continues employment after his
Normal Retirement Age shall not receive a Pension until his Late Retirement
Date. Thereafter, a Participant shall be eligible for a Late Retirement Pension
determined in accordance with Section 4.4 of the Salaried Plan (but without
regard to any requirement for notice of suspension under ERISA section
203(a)(3)(B) or any adjustment as under Section 5.5(d) of the Salaried Plan).

4.5 Disability Pension: A Participant shall be eligible for a Disability Pension
if he meets the requirements for a Disability Pension under the Salaried Plan.

 

- 17 -



--------------------------------------------------------------------------------

4.6 Pre-Retirement Spouse’s Pension. Any Pre-Retirement Spouse’s Pension payable
under this section shall commence as of the same time as the corresponding
pre-retirement spouse’s pension under the Salaried Plan and, subject to
Section 4.9, shall continue monthly for the life of the Eligible Spouse.

(a) Active, Disabled and Retired Employees: A Pre-Retirement Spouse’s Pension
shall be payable under this subsection to a Participant’s Eligible Spouse (if
any) who is entitled under the Salaried Plan to the special pre-retirement
spouse’s pension for survivors of active, disabled and retired employees. The
amount of such Pension shall be determined in accordance with the provisions of
Section 5.3.

(b) Vested Employees: A Pre-Retirement Spouse’s Pension shall be payable under
this subsection to a Participant’s Eligible Spouse (if any) who is entitled
under the Salaried Plan to the pre-retirement spouse’s pension for survivors of
vested terminated Employees. The amount of such Pension shall be determined in
accordance with the provisions of Section 5.3. If pursuant to this
Section 4.6(b) a Participant has Pre-Retirement Spouse’s coverage in effect for
his Eligible Spouse, any Pension calculated for the Participant under
Section 5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant’s age at the
time the coverage is in effect) with a pro rata reduction for any portion of a
year. No reduction shall be made for coverage in effect within the 90-day period
following a Participant’s termination of employment.

 

Attained Age

   Annual Charge  

Up to 35

     0 % 

35 – 39

     .075 % 

40 – 44

     .1 % 

45 – 49

     .175 % 

50 – 54

     .3 % 

55 – 59

     .5 % 

60 – 64

     .5 % 

 

- 18 -



--------------------------------------------------------------------------------

4.7 Vesting. A Participant shall be fully vested in, and have a nonforfeitable
right to, his Accrued Benefit at the time he becomes fully vested in his accrued
benefit under the Salaried Plan.

4.8 Time of Payment. The distribution of a PEP Pension to a Participant shall
commence as of the time specified in Section 6.1.

4.9 Cashout Distributions.

(a) Distribution of Participant’s Pension: If at a Participant’s Annuity
Starting Date the Actuarial Equivalent lump sum value of the Participant’s PEP
Pension is equal to or less than $10,000, the Plan Administrator shall
distribute to the Participant such lump sum value of the Participant’s PEP
Pension.

(b) Distribution of Pre-Retirement Spouse’s Pension Benefit: If at the time
payments under the Salaried Plan commence to an Eligible Spouse the Actuarial
Equivalent lump sum value of the PEP Pre-Retirement Spouse’s Pension to be paid
is equal to or less than $10,000, the Plan Administrator shall distribute to the
Eligible Spouse such lump sum value of the PEP Pre-Retirement Spouse’s Pension.

Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant or Eligible Spouse
hereunder.

4.10 Coordination with Long Term Disability Plan. The terms of this section
apply notwithstanding the preceding provisions of this Article. At any time
prior to April 14, 1991, a Participant shall not be eligible to receive a
Normal, Early, Vested or Disability Pension for any month or period of time for
which he is eligible for, and receiving, benefits under a long term

 

- 19 -



--------------------------------------------------------------------------------

disability plan maintained by an Employer. However, a Participant’s Eligible
Spouse shall not be ineligible for a Pre-Retirement Spouse’s Pension or benefits
under a Qualified Joint and Survivor Annuity because the Participant was
receiving benefits under a long term disability plan at the date of his death.

4.11 Reemployment of Certain Participants. In the case of a current or former
Participant who is reemployed and is eligible to reparticipate in the Salaried
Plan after his Annuity Starting Date, payment of his Pension will be suspended
if payment of his Salaried Plan pension is suspended (or would have been if it
were already in pay status). Thereafter, his Pension shall recommence at the
time determined under Section 6.1 (even if the suspension of his Salaried Plan
pension ceases earlier).

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE V – Amount of Retirement Pension

When a Pension becomes payable to or on behalf of a Participant under this Plan,
the amount of such Pension shall be determined under Section 5.1, 5.2 or 5.3
(whichever is applicable), subject to any adjustments required under Sections
4.6(b), 5.4 and 5.5.

5.1 PEP Pension:

(a) Same Form as Salaried Plan: If a Participant’s Pension will be paid in the
same form and will commence as of the same time as his pension under the
Salaried Plan, then his Pension hereunder shall be the difference between:

(1) His Total Pension expressed in such form and payable as of such time, minus

(2) His Salaried Plan Pension expressed in such form and payable as of such
time.

(b) Different Form than Salaried Plan: If a Participant’s Pension will be paid
in a different form (whether in whole or in part) or will commence as of a
different time than his pension under the Salaried Plan, his Pension shall be
the product of:

(1) The amount of the Participant’s Total Pension expressed in the form and
payable as of such time as applies to his Pension under this Plan, multiplied by

(2) A fraction, the numerator of which is the value of his Total Pension reduced
by the value of his Salaried Plan Pension, and the denominator of which is the
value of his Total Pension (with value determined on a reasonable and consistent
basis, in the discretion of the Plan Administrator, with respect to similarly
situated employees).

(c) Definitions: The following definitions apply for purposes of this section.

 

- 21 -



--------------------------------------------------------------------------------

(3) A Participant’s “Total Pension” means the greater of:

(i) The amount of the Participant’s pension determined under the terms of the
Salaried Plan, but without regard to: (A) the limitations imposed by sections
401(a)(17) and 415 of the Code (as such limitations are interpreted and applied
under the Salaried Plan), and (B) the actuarial adjustment under Section 5.5(d)
of the Salaried Plan; or

(ii) The amount (if any) of the Participant’s PEP Guarantee determined under
Section 5.2.

In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific form and time of payment that
is applicable. If the applicable form of payment is a lump sum, the Actuarial
Equivalent factors in Section 2.1(b)(2) shall apply for purposes of subparagraph
(i) in lieu of those in the Salaried Plan.

(4) A Participant’s “Salaried Plan Pension” means the amount of the
Participant’s pension determined under the terms of the Salaried Plan.

5.2 PEP Guarantee: A Participant who is eligible under subsection (a) below
shall be entitled to a PEP Guarantee benefit determined under subsection
(b) below. In the case of other Participants, the PEP Guarantee shall not apply.

(a) Eligibility: A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For purposes of this section, “1988 pensionable earnings” means the
Participant’s remuneration for the 1988 calendar year that was recognized for
benefits received under the Salaried Plan as in effect in 1988. “1988

 

- 22 -



--------------------------------------------------------------------------------

pensionable earnings” does not include remuneration from an entity attributable
to any period when that entity was not an Employer.

(b) PEP Guarantee Formula: The amount of a Participant’s PEP Guarantee shall be
determined under the applicable formula in paragraph (1), subject to the special
rules in paragraph (2).

(1) Formulas: The amount of a Participant’s Pension under this paragraph shall
be determined in accordance with subparagraph (i) below. However, if the
Participant was actively employed in a classification eligible for the Salaried
Plan prior to July 1, 1975, the amount of his Pension under this paragraph shall
be the greater of the amounts determined under subparagraphs (i) and (ii),
provided that subparagraph (ii)(B) shall not apply in determining the amount of
a Vested Pension.

(i) Formula A: The Pension amount under this subparagraph shall be:

(A) 3 percent of the Participant’s Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus

(B) 1 percent of the Participant’s Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less

(C) 1-2/3 percent of the Participant’s Primary Social Security Amount multiplied
by years of Credited Service not in excess of 30 years.

 

- 23 -



--------------------------------------------------------------------------------

In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Severance from Service Date, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Participant’s actual years of Credited Service on his
Severance from Service Date and the denominator of which is the years of
Credited Service he would have earned had he remained in the employ of an
Employer until his Normal Retirement Age.

(ii) Formula B: The Pension amount under this subparagraph shall be the greater
of (A) or (B) below:

(A) 1-1/2 percent of Highest Average Monthly Earnings times the number of years
of Credited Service, less 50 percent of the Participant’s Primary Social
Security Amount, or

(B) 3 percent of Highest Average Monthly Earnings times the number of years of
Credited Service up to 15 years, less 50 percent of the Participant’s Primary
Social Security Amount.

In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant’s Credited
Service (determined in accordance with Section 3.3(d)(3) of the Salaried Plan),
and his

 

- 24 -



--------------------------------------------------------------------------------

Highest Average Monthly Earnings and Primary Social Security Amount at the date
of disability.

(2) Calculation: The amount of the PEP Guarantee shall be determined pursuant to
paragraph (1) above, subject to the following special rules:

(i) Surviving Eligible Spouse’s Annuity: Subject to subparagraph (iii) below and
the last sentence of this subparagraph, if the Participant has an Eligible
Spouse and has commenced receipt of an Annuity under this section, the
Participant’s Eligible Spouse shall be entitled to receive a survivor annuity
equal to 50 percent of the Participant’s Annuity under this section, with no
corresponding reduction in such Annuity for the Participant. Annuity payments to
a surviving Eligible Spouse shall begin on the first day of the month coincident
with or following the Participant’s death and shall end with the last monthly
payment due prior to the Eligible Spouse’s death. If the Eligible Spouse is more
than 10 years younger than the Participant, the survivor benefit payable under
this subparagraph shall be adjusted as provided below.

(A) For each full year more than 10 but less than 21 that the surviving Eligible
Spouse is younger than the Participant, the survivor benefit payable to such
spouse shall be reduced by 0.8 percent.

(B) For each full year more than 20 that the surviving Eligible Spouse is
younger than the Participant, the survivor benefit payable to such spouse shall
be reduced by an additional 0.4 percent.

 

- 25 -



--------------------------------------------------------------------------------

(ii) Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.

(A) If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.

(B) If the Participant is entitled to a Vested Pension, the payment amount shall
be reduced to the Actuarial Equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse’s coverage shall apply.

(C) This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the Pension otherwise payable under the foregoing
provisions of this section.

(D) This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse. In this instance, the Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable

 

- 26 -



--------------------------------------------------------------------------------

on the Participant’s behalf is the Actuarial Equivalent of a Single Life Annuity
for the Participant’s life.

(E) This clause applies if the Participant will receive his Pension in a Annuity
form that includes inflation protection described in Section 6.2(b). In this
instance, the Participant’s Pension under this section shall be reduced so that
the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the elected Annuity without such protection.

(iii) Lump Sum Conversion: The amount of the Retirement Pension determined under
this section for a Participant whose Retirement Pension will be distributed in
the form of a lump sum shall be the Actuarial Equivalent of the Participant’s
PEP Guarantee determined under this section, taking into account the value of
any survivor benefit under subparagraph (i) above and any early retirement
reductions under subparagraph (ii)(A) above.

5.3 Amount of Pre-Retirement Spouse’s Pension: The monthly amount of the
Pre-Retirement Spouse’s Pension payable to a surviving Eligible Spouse under
Section 4.6 shall be determined under subsection (a) below.

(a) Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s Pension shall be
the difference between:

(1) The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, minus

 

- 27 -



--------------------------------------------------------------------------------

(2) The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension.

(b) Definitions: The following definitions apply for purposes of this section.

(1) An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:

(i) The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the terms of the Salaried Plan, but without regard to: (A) the
limitations imposed by sections 401(a)(17) and 415 of the Code (as such
limitations are interpreted and applied under the Salaried Plan), and (B) the
actuarial adjustment under Section 5.5(d) of the Salaried Plan; or

(ii) The amount (if any) of the Eligible Spouse’s PEP Guarantee Pre-Retirement
Spouse’s Pension determined under subsection (c).

In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.

(c) PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.

(1) Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:

 

- 28 -



--------------------------------------------------------------------------------

(i) Separated from service on the date of death (or, if earlier, his actual
Severance from Service Date);

(ii) Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse’s Pension are to commence; and

(iii) Died on the day immediately following such commencement.

If payment of a Pre-Retirement Spouse’s Pension under this paragraph commences
prior to the date which would have been the Participant’s Normal Retirement
Date, appropriate reductions for early commencement shall be applied to the
Qualified Joint and Survivor Annuity upon which the Pre-Retirement Spouse’s
Pension is based.

(2) Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre-Retirement Spouse’s Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than an amount equal to 25 percent
of such Participant’s PEP Guarantee determined under Section 5.2. For this
purpose, Credited Service shall be determined as provided in Section 3.3(d)(2)
of the Salaried Plan, and the deceased Participant’s Highest Average Monthly
Earnings, Primary Social Security Amount and Covered Compensation shall be
determined as of his date of death. A Pre-Retirement Spouse’s Pension under this
paragraph is not reduced for early commencement.

5.4 Certain Adjustments: Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section. For purposes
of this section,

 

- 29 -



--------------------------------------------------------------------------------

“specified plan” shall mean the Salaried Plan or a nonqualified pension plan
similar to this Plan. A nonqualified pension plan is similar to this Plan if it
is sponsored by a member of the PBG Organization and if its benefits are not
based on participant pay deferrals (this category of similar plans includes the
PepsiCo Prior Plan).

(a) Adjustments for Rehired Participants: This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service. In the event of any such recalculation, the
Participant’s PEP Pension shall also be recalculated hereunder. For this
purpose, the PEP Guarantee under Section 5.2 is adjusted for in-service
distributions and prior distributions in the same manner as benefits are
adjusted under the Salaried Plan, but by taking into account benefits under this
Plan and any specified plans.

(b) Adjustment for Increased Pension Under Other Plans: If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), the PEP benefit for the Participant shall be recalculated. If the
recalculation identifies an overpayment hereunder, the Plan Administrator shall
take such steps as it deems advisable to recover the overpayment. It is
specifically intended that there shall be no duplication of payments under this
Plan and any specified plans.

5.5 Excludable Employment: Effective for periods of employment on or after
June 30, 1997, an executive classified as level 22 or above whose employment by
an Employer is for a limited duration assignment shall not become entitled to a
benefit or to any increase in benefits in connection with such employment.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE VI – Distribution Options

The terms of this Article govern the distribution of benefits to a Participant
who becomes entitled to payment of a Pension under the Plan.

6.1 Form and Timing of Distributions: This section shall govern the form and
timing of distributions of PEP Pensions that begin on or after March 1, 1992.
Plan distributions that begin before that date shall be governed by Prior Plan
as in effect at the time of the distribution. The provisions of this Section 6.1
are in all cases subject to the cashout rules set forth in Section 4.9.

(a) No Advance Election: This subsection shall apply to a Participant: (i) who
does not have an Advance Election in effect as of the close of business on the
day before his Retirement Date, or (ii) who terminates employment prior to
Retirement. Subject to the next sentence, a Participant described in this
subsection shall be paid his PEP Pension in the same form and at the same time
as he is paid his Pension under the Salaried Plan. If a Participant’s Salaried
Plan Annuity Starting Date occurs while he is still an employee of the PBG
Organization (because of the time of payment provisions in Code section
401(a)(9)), payment under the Plan shall not begin until the first of the month
next following the Participant’s Severance from Service Date. In this instance,
the form of payment under this Plan shall remain that applicable under the
Salaried Plan.

(b) Advance Election in Effect: This subsection shall apply to a Participant:
(i) who has an Advance Election in effect as of the close of business on the day
before his Retirement Date, and (ii) whose Retirement Date is after 1993. To be
in effect, an Advance Election must meet the advance receipt and other
requirements of Section 6.3(b).

 

- 31 -



--------------------------------------------------------------------------------

(1) Lump Sum Election: If a Participant covered by this subsection has an
Advance Election to receive a Single Lump Sum in effect as of the close of
business on the day before his Retirement Date, the Participant’s Retirement
Pension under the Plan shall be paid as a Single Lump Sum as of the first of the
month coincident with or next following his Retirement Date.

(2) Annuity Election: If a Participant covered by this subsection has an Advance
Election to receive an Annuity in effect as of the close of business on the day
before his Retirement Date, the Participant’s Retirement Pension under the Plan
shall be paid in an Annuity beginning on the first of the month coincident with
or next following his Retirement Date. The following provisions of this
paragraph govern the form of Annuity payable in the case of a Participant
described in this paragraph.

(i) Salaried Plan Election: A Participant who has a qualifying Salaried Plan
election shall receive his distribution in the same form of Annuity the
Participant selected in such qualifying Salaried Plan election. For this
purpose, a “qualifying Salaried Plan election” is a written election of a form
of payment by the Participant that: (A) is currently in effect under the
Salaried Plan as of the close of business on the day before the Participant’s
Retirement Date, and (B) specifies an Annuity as the form of payment for all or
part of the Participant’s Retirement Pension under the Salaried Plan. For
purposes of the preceding sentence, a Participant who elects a combination lump
sum and Annuity under the Salaried Plan is considered to have specified an
Annuity for part of his Salaried Plan Pension.

 

- 32 -



--------------------------------------------------------------------------------

(ii) PEP Election: A Participant who is not covered by subparagraph (i) and who
has a PEP Election in effect as of the close of business on the day before his
Retirement Date shall receive his distribution in the form of Annuity the
Participant selects in such PEP Election.

(iii) No PEP Election: A Participant who is not covered by subparagraph (i) or
(ii) above shall receive his distribution in the form of a Qualified Joint and
Survivor Annuity if he is married, or in the form of a Single Life Annuity if he
is not married. For purposes of this subparagraph (iii), a Participant shall be
considered married if he is married on the day before his Retirement Date.

6.2 Available Forms of Payment: The forms of payment set forth in subsections
(a) and (b) may be provided to any Participant who is entitled to a Retirement
Pension. The forms of payment for other Participants are set forth in subsection
(c) below. The provisions of this section are effective for Annuity Starting
Dates after 1989 and earlier distributions shall be governed by the Prior Plan
as in effect at the time of distribution.

(a) Basic Forms of Payment: A Participant’s Retirement Pension shall be
distributed in one of the forms of payment listed in this subsection. The
particular form of payment applicable to a Participant shall be determined in
accordance with Section 6.1. Payments shall commence on the date specified in
Section 6.1 and shall end on the date specified in this subsection.

 

- 33 -



--------------------------------------------------------------------------------

(1) Single Life Annuity Option: A Participant may receive his Pension in the
form of a Single Life Annuity, which provides monthly payments ending with the
last payment due prior to his death.

(2) Survivor Options: A Participant may receive his Pension in accordance with
one of the following survivor options:

(i) 100 percent Survivor Option: The Participant shall receive a reduced Pension
payable for life, ending with the last monthly payment due prior to his death.
Payments in the same reduced amount shall continue after the Participant’s death
to his beneficiary for life, beginning on the first day of the month coincident
with or following the Participant’s death and ending with the last monthly
payment due prior to the beneficiary’s death.

(ii) 75 percent Survivor Option: The Participant shall receive a reduced Pension
payable for life, ending with the last monthly payment due prior to his death.
Payments in the amount of 75 percent of such reduced Pension shall be continued
after the Participant’s death to his beneficiary for life, beginning on the
first day of the month coincident with or following the Participant’s death and
ending with the last monthly payment due prior to the beneficiary’s death.

(iii) 50 percent Survivor Option: The Participant shall receive a reduced
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the amount of 50 percent of such reduced Pension shall be
continued after the Participant’s death to his beneficiary for life, beginning
on the first day of the month coincident with or following the Participant’s
death and

 

- 34 -



--------------------------------------------------------------------------------

ending with the last monthly payment due prior to the beneficiary’s death. A 50
percent survivor option under this paragraph shall be a Qualified Joint and
Survivor Annuity if the Participant’s beneficiary is his Eligible Spouse.

(iv) Ten Years Certain and Life Option: The Participant shall receive a reduced
Pension which shall be payable monthly for his lifetime but for not less than
120 months. If the retired Participant dies before 120 payments have been made,
the monthly Pension amount shall be paid for the remainder of the 120 month
period to the Participant’s primary beneficiary (or if the primary beneficiary
has predeceased the Participant, the Participant’s contingent beneficiary).

(3) Single Lump Sum Payment Option: A Participant may receive payment of his
Pension in the form of a Single Lump Sum payment.

(4) Combination Lump Sum/Monthly Benefit Option: A Participant who does not have
an Advance Election in effect may receive a portion of his Pension in the form
of a lump sum payment, and the remaining portion in the form of one of the
monthly benefits described in paragraphs (1) and (2) above. The Pension is
divided between the two forms of payment based on the whole number percentages
designated by the Participant on a form provided for this purpose by the Plan
Administrator. For the election to be effective, the sum of the two percentages
designated by the Participant must equal 100 percent.

(i) The amount of the Pension paid in the form of a lump sum is determined by
multiplying: (A) the amount that would be payable to the

 

- 35 -



--------------------------------------------------------------------------------

Participant as a Single Lump Sum payment if the Participant’s entire benefit
were payable in that form, by (B) the percentage that the Participant has
designated for receipt in the form of a lump sum.

(ii) The amount of the Pension paid in the form of a monthly benefit is
determined by multiplying: (A) the amount of the monthly benefit elected by the
Participant, determined in accordance with paragraph (1) or (2) above (whichever
applies), by (B) the percentage that the Participant has designated for receipt
in the form of a monthly benefit.

(b) Inflation Protection: The following levels of inflation protection may be
provided to any Participant who is entitled to a Retirement Pension (except to
the extent such Pension is paid as a lump sum).

(1) 5 percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent. The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.

(2) 7 percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent. The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.

Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant’s
Annuity Starting Date. The amount of inflation in the prior year shall be
determined based on inflation in the 12 month period ending

 

- 36 -



--------------------------------------------------------------------------------

on September 30 of such year, with inflation measured in the same manner as
applies on January 1, 1989 for adjusting Social Security benefits for changes in
the cost of living. Inflation protection that is in effect shall carry over to
any survivor benefit payable on behalf of a Participant, and shall increase the
otherwise applicable survivor benefit as provided above. Any election by a
Participant to receive inflation protection shall be irrevocable by such
Participant or his surviving beneficiary.

(c) Available Options for Vested Benefits: The forms of payment available for a
Participant with a Vested Pension are a Qualified Joint and Survivor Annuity for
married Participants and a Single Life Annuity for both married and unmarried
Participants. The applicable form of payment shall be determined in accordance
with Section 6.1(a).

6.3 Procedures for Elections: This section sets forth the procedures for making
Advance Elections and PEP Elections.

(a) In General: To qualify as an Advance Election or PEP Election for purposes
of Section 6.1, an election must be made in writing, on the form designated by
the Plan Administrator, and must be signed by the Participant. These
requirements also apply to any revocations of such elections. Spousal consent is
not required for any election (or revocation of election) under the Plan.

(b) Advance Election: To qualify as an Advance Election, an election must be
made under this Plan on or after July 15, 1993 and meet the following
requirements.

(1) Election: The Participant shall designate on the Advance Election form
whether the Participant elects to take his Pension in the form of an Annuity or
a Single Lump Sum.

 

- 37 -



--------------------------------------------------------------------------------

(2) Receipt by Plan Administrator: The Advance Election must be received by the
Plan Administrator before the start of the calendar year containing the
Participant’s Retirement Date, and at least 6 months before that Retirement
Date. An election that meets the foregoing requirements shall remain effective
until it is changed or revoked.

(3) Change or Revocation of Election: A Plan Participant may change an Advance
Election by filing a new Election that meets the foregoing requirements. A Plan
Participant may revoke an Advance Election only by filing a revocation that is
received by the Plan Administrator before the start of the calendar year
containing the Plan Participant’s Retirement Date, and at least 6 months before
that Retirement Date.

Any Advance Election by a Participant shall be void if the Participant is not
entitled to a Retirement Pension.

(c) PEP Election: A PEP Election may only be made by a Participant who has an
Advance Election to receive an Annuity in effect at the time his PEP Election is
received by the Plan Administrator. In determining whether an Advance Election
is in effect for this purpose, the advance receipt requirement of subsection
(b)(2) shall be considered met if it will be met by the Participant’s proposed
Retirement Date.

(1) Election: The Participant shall designate on the PEP Election form the
Annuity form of benefit the Participant selects from those described in
Section 6.2, including the Participant’s choice of inflation protection, subject
to the provisions of this Article VI. The forms of payment described in
Section 6.2(a)(3) and (4) are not available pursuant to a PEP Election.

 

- 38 -



--------------------------------------------------------------------------------

(2) Receipt by the Plan Administrator: The PEP Election must be received by the
Plan Administrator no earlier than 90 days before the Participant’s Retirement
Date, and no later than the close of business on the day before the
Participant’s Retirement Date. The Participant shall furnish proof of the age of
his beneficiary (including his Eligible Spouse if applicable), to the Plan
Administrator by the day before the Participant’s Retirement Date, for any form
of payment which is subject to reduction in accordance with subsection 6.2(c)
above.

A Participant may change his PEP Election by filing a new Election with the Plan
Administrator that meets the foregoing requirements. The Participant’s PEP
Election shall become effective at the close of business on the day before the
Participant’s Retirement Date. Any PEP Election by a Participant shall be void
if the Participant does not have an Advance Election in effect at such time.

(d) Elections Rules for Annuity Starting Dates: When amounts become payable to a
Participant in accordance with Article IV, they shall be payable as of the
Participant’s Annuity Starting Date and the election procedures (in this section
and Sections 6.1 and 6.5) shall apply to all of the Participant’s unpaid
accruals as of such Annuity Starting Date, with the following exception. In the
case of a Participant who is rehired after his initial Annuity Starting Date and
who (i) is currently receiving an Annuity that remained in pay status upon
rehire, or (ii) was previously paid a lump sum distribution (other than a
cashout distribution described in Section 4.9(a)), the Participant’s subsequent
Annuity Starting Date (as a result of his termination of reemployment), and the
election procedures at such subsequent Annuity Starting Date, shall apply only
to the portion of his benefit that accrues after his rehire. Any prior

 

- 39 -



--------------------------------------------------------------------------------

accruals that remain to be paid as of the Participant’s subsequent Annuity
Starting Date shall continue to be payable in accordance with the elections made
at his initial Annuity Starting Date.

For purposes of this section, an election shall be treated as received on a
particular day if it is: (A) postmarked that day, or (B) actually received by
the Plan Administrator on that day. Delivery under clause (B) must be made by
the close of business, which time is to be determined by the Plan Administrator.

6.4 Special Rules for Survivor Options:

(a) Effect of Certain Deaths: If a Participant makes a PEP Election for a form
of payment described in Section 6.2(a)(2) and the Participant or his beneficiary
(beneficiaries in the case of Section 6.2(a)(2)(iv)) dies before the PEP
Election becomes effective, the election shall be disregarded. If the
Participant dies after such PEP Election becomes effective but before his
Retirement Pension actually commences, the election shall be given effect and
the amount payable to his surviving Eligible Spouse or other beneficiary shall
commence on the first day of the month following his death (any back payments
due the Participant shall be payable to his estate). In the case of a
Participant who has elected the form of payment described in
Section 6.2(a)(2)(iv), if such Participant dies: (i) after the PEP Election has
become effective, (ii) without a surviving primary or contingent beneficiary,
and (iii) before receiving 120 payments under the form of payment, then the
remaining payments due under such form of payment shall be paid to the
Participant’s estate. If payments have commenced under such form of payment to a
Participant’s primary or contingent beneficiary and such beneficiary dies before
payments are completed, then the remaining payments due under such form of
payment shall be paid to such beneficiary’s estate.

 

- 40 -



--------------------------------------------------------------------------------

(b) Nonspouse Beneficiaries: If a Participant’s beneficiary is not his Eligible
Spouse, he may not elect:

(1) The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
nonspouse beneficiary is more than 10 years younger than he is, or

(2) The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
nonspouse beneficiary is more than 19 years younger than he is.

6.5 Designation of Beneficiary: A Participant who has elected to receive all or
part of his pension in a form of payment that includes a survivor option shall
designate a beneficiary who will be entitled to any amounts payable on his
death. Such designation shall be made on a PEP Election Form or an approved
election form filed under the Salaried Plan, whichever is applicable. In the
case of the survivor option described in Section 6.2(a)(2)(iv), the Participant
shall be entitled to name both a primary beneficiary and a contingent
beneficiary. A Participant (whether active or former) shall have the right to
change or revoke his beneficiary designation at any time prior to when his
election is finally effective. The designation of any beneficiary, and any
change or revocation thereof, shall be made in accordance with rules adopted by
the Plan Administrator. A beneficiary designation shall not be effective unless
and until filed with the Plan Administrator (or for periods before the Effective
Date, the Plan Administrator under the Prior Plan). If no beneficiary is
properly designated, then a Participant’s election of a survivor’s option
described in Section 6.2(a)(2) shall not be given effect.

 

- 41 -



--------------------------------------------------------------------------------

ARTICLE VII – Administration

7.1 Authority to Administer Plan: The Plan shall be administered by the Plan
Administrator, which shall have the authority to interpret the Plan and issue
such regulations as it deems appropriate. The Plan Administrator shall maintain
Plan records and make benefit calculations, and may rely upon information
furnished it by the Participant in writing, including the Participant’s current
mailing address, age and marital status. The Plan Administrator’s
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. The Company, in its capacity as
Plan Administrator or in any other capacity, shall not be a fiduciary of the
Plan for purposes of ERISA, and any restrictions that apply to a party in
interest under section 406 of ERISA shall not apply to the Company or otherwise
under the Plan.

7.2 Facility of Payment: Whenever, in the Plan Administrator’s opinion, a person
entitled to receive any payment of a benefit or installment thereof hereunder is
under a legal disability or is incapacitated in any way so as to be unable to
manage his financial affairs, the Plan Administrator may make payments to such
person or to the legal representative of such person for his benefit, or the
Plan Administrator may apply the payment for the benefit of such person in such
manner as it considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.

7.3 Claims Procedure: The Plan Administrator shall have the exclusive
discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits and to determine the amount of such
benefits, and its decisions on such matters are

 

- 42 -



--------------------------------------------------------------------------------

final and conclusive. This discretionary authority is intended to be absolute,
and in any case where the extent of this discretion is in question, the Plan
Administrator is to be accorded the maximum discretion possible. Any exercise of
this discretionary authority shall be reviewed by a court, arbitrator or other
tribunal under the arbitrary and capricious standard (i.e., the abuse of
discretion standard). If, pursuant to this discretionary authority, an assertion
of any right to a benefit by or on behalf of a Participant or beneficiary is
wholly or partially denied, the Plan Administrator, or a party designated by the
Plan Administrator, will provide such claimant within the 90-day period
following the receipt of the claim by the Plan Administrator, a comprehensible
written notice setting forth:

(a) The specific reason or reasons for such denial;

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and

(d) A description of the Plan’s claim review procedure. The claim review
procedure is available upon written request by the claimant to the Plan
Administrator, or the designated party, within 60 days after receipt by the
claimant of written notice of the denial of the claim, and includes the right to
examine pertinent documents and submit issues and comments in writing to the
Plan Administrator, or the designated party. The decision on review will be made
within 60 days after receipt of the request for review, unless circumstances
warrant an extension of time not to exceed an additional 60 days, and shall be
in writing and drafted in a manner

 

- 43 -



--------------------------------------------------------------------------------

calculated to be understood by the claimant, and include specific reasons for
the decision with references to the specific Plan provisions on which the
decision is based.

If within a reasonable period of time after the Plan receives the claim asserted
by the Participant, the Plan Administrator, or the designated party, fails to
provide a comprehensible written notice stating that the claim is wholly or
partially denied and setting forth the information described in (a) through
(d) above, the claim shall be deemed denied. Once the claim is deemed denied,
the Participant shall be entitled to the claim review procedure described in
subsection (d) above. Such review procedure shall be available upon written
request by the claimant to the Plan Administrator, or the designated party,
within 60 days after the claim is deemed denied. Any claim under the Plan that
is reviewed by a court shall be reviewed solely on the basis of the record
before the Plan Administrator at the time it made its determination.

7.4 Effect of Specific References: Specific references in the Plan to the Plan
Administrator’s discretion shall create no inference that the Plan
Administrator’s discretion in any other respect, or in connection with any other
provision, is less complete or broad.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE VIII– Miscellaneous

8.1 Nonguarantee of Employment: Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.

8.2 Nonalienation of Benefits: Benefits payable under the Plan or the right to
receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on the Company. The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

8.3 Unfunded Plan: The Company’s obligations under the Plan shall not be funded,
but shall constitute liabilities by the Company payable when due out of the
Company’s general funds. To the extent the Participant or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the rights of any unsecured general creditor of the Company.

8.4 Action by the Company: Any action by the Company under this Plan may be made
by the Board of Directors of the Company or by the Compensation Committee of the
Board of Directors, with a report of any actions taken by it to the Board of
Directors. In addition, such

 

- 45 -



--------------------------------------------------------------------------------

action may be made by any other person or persons duly authorized by resolution
of said Board to take such action.

8.5 Indemnification: Unless the Board of Directors of the Company shall
determine otherwise, the Company shall indemnify, to the full extent permitted
by law, any employee acting in good faith within the scope of his employment in
carrying out the administration of the Plan.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE IX – Amendment and Termination

9.1 Continuation of the Plan: While the Company and the Employers intend to
continue the Plan indefinitely, they assume no contractual obligation as to its
continuance. In accordance with Section 8.4, the Company hereby reserves the
right, in its sole discretion, to amend, terminate, or partially terminate the
Plan at any time provided, however, that no such amendment or termination shall
adversely affect the amount of benefit to which a Participant or his beneficiary
is already entitled under Article IV on the date of such amendment or
termination, unless the Participant becomes entitled to an amount of equivalent
value to such benefit under another plan or practice adopted by the Company
(using such actuarial assumptions as the Company may apply in its discretion).
Specific forms of payment are not protected under the preceding sentence.

9.2 Amendments: The Company may, in its sole discretion, make any amendment or
amendments to this Plan from time to time, with or without retroactive effect,
including any amendment or amendments to eliminate available distribution
options under Article VI hereof at any time before the earlier of the
Participant’s Annuity Starting Date under this Plan or under the Salaried Plan.
An Employer (other than the Company) shall not have the right to amend the Plan.

9.3 Termination: The Company may terminate the Plan, either as to its
participation or as to the participation of one or more Employers. If the Plan
is terminated with respect to fewer than all of the Employers, the Plan shall
continue in effect for the benefit of the Employees of the remaining Employers.

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE X – ERISA Plan Structure

This Plan document encompasses three separate plans within the meaning of ERISA,
as are set forth in subsections (a), (b) and (c).

(a) Excess Benefit Plan: An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.

(b) Excess Compensation High Hat Plan: A plan maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of sections
201(2) and 401(a)(1) of ERISA. This plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the excess benefit plan). For ERISA reporting purposes, this portion of
PEP may be referred to as the PBG Pension Equalization Plan I.

(c) Grandfather High Hat Plan: A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of sections 201(2) and
401(a)(1) of ERISA. This plan provides grandfather benefits to those Salaried
Plan participants described in section 5.2(a) hereof, by preserving for them the
level of benefit accrual that was in effect before January 1, 1989 (after taking
into account any benefits under the excess benefit plan and excess compensation
high hat plan). For ERISA reporting purposes, this portion of PEP shall be
referred to as the PBG Pension Equalization Plan II.

 

- 48 -



--------------------------------------------------------------------------------

Benefits under this Plan shall be allocated first to the excess benefit plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the excess compensation high hat plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the grandfather high hat plan. These
three plans are severable for any and all purposes as directed by the Company.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE XI – Applicable Law

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA. In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
New York shall govern.

If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.

 

- 50 -



--------------------------------------------------------------------------------

ARTICLE XII – Signature

The above restated Plan is hereby adopted and approved, to be effective as of
January 1, 1989 (except as otherwise provided).

 

The Pepsi Bottling Group, Inc. By:      

 

APPROVED By:       Law Department

 

- 51 -



--------------------------------------------------------------------------------

APPENDIX

Foreword

This Appendix sets forth additional provisions applicable to individuals
specified in the Articles of this Appendix. In any case where there is a
conflict between the Appendix and the main text of the Plan, the Appendix shall
govern.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE A – 1993 Accruals

This Article A of the Appendix shall be effective on the date the Plan is
adopted.

A.1 1993 Accruals: This section shall apply to any individual: (i) who was a
Salaried Plan Participant and employed by the PBG Organization (as defined
below) on December 31, 1993, (ii) whose Salaried Plan Pension was vested during
1993 (or would have become vested in 1994 if his Service after 1993 included the
assumed period of continued service specified in (a)(1) below), and (iii) whose
minimum 1993 Pension in subsection (a) below is not derived solely from that
portion of the Plan described in (c) of Article X. In determining the amount of
the 1993 and 1994 Pension amounts for any such individual, the provisions set
forth in subsections (a) and (b) below shall apply.

(a) Minimum 1993 Pension: Any individual who is covered by this section shall
accrue a minimum 1993 Pension as of December 31, 1993. In determining the amount
of such individual’s minimum 1993 Pension, the following shall apply.

(1) An individual’s Service and Credited Service as of the end of 1993 shall be
assumed to equal the respective Service and Credited Service he would have if
his Service continued through December 31, 1994. Notwithstanding the preceding
sentence, the assumed period of continued Service shall be less to the extent
PepsiCo, Inc.’s human resource records on December 31, 1993 reflected a
scheduled termination date in 1994 for such individual. In this case, the
individual’s assumed period of continued service shall be the portion of 1994
that ends with such scheduled termination date.

 

- 53 -



--------------------------------------------------------------------------------

(2) An individual’s Highest Average Monthly Earnings as of the end of 1993 shall
be adjusted by the actuary’s salary scale assumption which is used under the
Salaried Plan, so that they equal the amount such scale projects for the
individual as of the end of 1994. Notwithstanding the preceding sentence, the
following special rules shall apply.

(i) A higher salary scale assumption shall be used for anyone whose projected
1994 earnings as reflected on the “Special PEP Salary Scale” of the PBG Benefits
Department on December 31, 1993 were higher than would be assumed under the
first sentence of this paragraph. In this case, the individual’s 1993 earnings
shall be adjusted using such higher salary scale.

(ii) In the case of an individual whose assumed period of service under
paragraph (1) above is less than all of 1994, the salary adjustment under the
preceding provisions of this paragraph shall be reduced to the amount that would
apply if the individual had no earnings after his scheduled termination date.

(3) An individual’s attained age as of the end of 1993 shall be assumed to be
the age he would have at the end of the assumed period of continued service
applicable under paragraph (1) above.

Any individual who is covered by this section, and who is not otherwise vested
as of December 31, 1993, shall be vested as of such date in both his Pension
(determined without regard to this subsection) and his minimum 1993 Pension. For
purposes of this subsection, Code section 401(a)(17) shall be applied in 1993 by
giving effect to the

 

- 54 -



--------------------------------------------------------------------------------

amendments to such Code section made by the Omnibus Budget Reconciliation
Amendments of 1993.

(b) Determination of Later Accruals: If a participant in the Salaried Plan
accrues a minimum 1993 Pension under subsection (a) above, the amount of any PEP
Pension that accrues thereafter shall be only the amount by which the PEP
Pension that would otherwise accrue for years after 1993 exceeds his minimum
1993 Pension under subsection (a).

 

- 55 -



--------------------------------------------------------------------------------

ARTICLE P98 – PepsiCo Special Early Retirement Benefit

P98.1 Scope: This Article supplements the main portion of the Plan document with
respect to the rights and benefits of Covered Employees on and after the
Effective Date.

P98.2 Definitions: This section provides definitions for the following words or
phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.

(a) Article: This Article P98 of the Appendix to the Plan.

(b) Covered Employee: An Employee who does not meet the eligibility requirements
for the Salaried Plan Early Retirement Benefit as of his Severance Date solely
because he is a highly compensated employee within the meaning of Article S and
Section S.5(c)(1) of the Salaried Plan Appendix.

(c) Effective Date: The date the provisions of this Article are effective, which
shall be February 1, 1998.

(d) Salaried Plan Special Early Retirement Benefit: The special early retirement
benefit for certain Company employees referred to in Section S.5(c)(1) of the
Salaried Plan Appendix.

(e) Severance Date: The involuntary termination of employment referred to in
Section S.5(c)(1) of the Salaried Plan Appendix that qualifies an eligible
Employee for status as a Covered Employee.

P98.3 Amount and Form of Retirement Pension: In lieu of any benefits he would
otherwise be entitled to under this Plan, a Covered Employee shall receive a
single lump sum

 

- 56 -



--------------------------------------------------------------------------------

benefit as soon as administratively practical following his Severance Date. No
other benefits under this Plan are payable to a Participant who is entitled to a
benefit under this section. The amount of such lump sum shall be the excess of:

(a) The Actuarial Equivalent present value of the Covered Employee’s Total
Pension (as defined in Section 5.1(c)) determined as of his Severance Date, for
this purpose treating the Covered Employee as eligible for the Salaried Plan
Special Early Retirement Benefit, and treating the benefit as commencing on his
Severance Date; over

(b) The Actuarial Equivalent present value of the Covered Employee’s Salaried
Plan Pension (as defined in Section 5.1(c)) determined as of his Severance Date,
for this purpose determining the benefit without regard to this Appendix, and
treating the benefit as commencing on his Normal Retirement Date.

For purposes of this calculation, amounts shall be determined as of the
Participant’s Severance Date, “Actuarial Equivalent” shall be based on the
factors in effect on such date using the definition in Section 2.1(b)(2) for
lump sums conversions, and the Participant shall be treated as taking his Total
Pension in the form of a Single Life Annuity. In the case of a Covered Employee
who is eligible for a PEP Guarantee (as defined in Section 5.2), and for
purposes of subsection (a) only, the reduction factors for early commencement of
a PEP Guarantee under Section 5.2 of this Plan shall apply in lieu of those in
the Salaried Plan Special Early Retirement Benefit formula if they provide a
greater PEP benefit.

 

- 57 -



--------------------------------------------------------------------------------

Article IPO – Transferred and Transition Individuals

IPO.1 Scope: This Article supplements the main portion of the Plan document with
respect to the rights and benefits of Transferred and Transition Individuals
following the spinoff of this Plan from the PepsiCo Prior Plan.

IPO.2 Definitions: This section provides definitions for the following words or
phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.

(a) Agreement: The 1999 Employee Programs Agreement between PepsiCo, Inc. and
The Pepsi Bottling Group, Inc.

(b) Close of the Distribution Date: This term shall take the definition given it
in the Agreement.

(c) Transferred Individual: This term shall take the definition given it in the
Agreement.

(d) Transition Individual: This term shall take the definition given it in the
Agreement.

IPO.3 Rights of Transferred and Transition Individuals: All Transferred
Individuals who participated in the PepsiCo Prior Plan immediately prior to the
Effective Date shall be Participants in this Plan as of the Effective Date. The
spinoff of this Plan from the PepsiCo Prior Plan shall not result in a break in
the Service or Credited Service of Transferred Individuals or Transition
Individuals. Notwithstanding anything in the Plan to the contrary, and as
provided in Section 2.04 of the Agreement, all service, all compensation, and
all other benefit-affecting

 

- 58 -



--------------------------------------------------------------------------------

determinations for Transferred Individuals that, as of the Close of the
Distribution Date, were recognized under the PepsiCo Prior Plan for periods
immediately before such date, shall as of the Effective Date continue to receive
full recognition, credit and validity and shall be taken into account under this
Plan as if such items occurred under this Plan, except to the extent that
duplication of benefits would result. Similarly, notwithstanding anything to the
contrary in the Plan, the benefits of Transition Individuals shall be determined
in accordance with section 8.02 of the Agreement.

 

- 59 -



--------------------------------------------------------------------------------

SENIOR VICE PRESIDENT, HUMAN RESOURCES

DELEGATION OF AUTHORITY TO

ADMINISTER FINANCIAL PLANS

WHEREAS, at a meeting of the Compensation and Management Development Committee
of the Board of Directors (the “Committee”) of The Pepsi Bottling Group, Inc.
(“PBG”) on April 27 1999, the Committee delegated to the Senior Vice President,
Human Resources, the authority to take any and all action required to administer
PBG’s employee benefit plans; and

WHEREAS, the Senior Vice President, Human Resources has determined to delegate
authority to take any and all such action required to administer PBG’s
tax-qualified pension plans, including the defined benefit pension plans and the
401(k) plans, and the non-qualified benefit plans related to the defined benefit
pension plans and 401(k) plans, all of which were previously approved by the
Committee or its delegate pursuant to resolution duly adopted on April 27, 1999
(the “Financial Plans”); and

THEREFORE, BE IT RESOLVED, that each of the Financial Plans are hereby amended
to provide (i) that the Company, by action of its Senior Vice President, Human
Resources, shall appoint a Plan Administrator; (ii) that the Senior Vice
President, Human Resources, may remove such person or change such appointment
from time to time provided such changes are published to the extent of enabling
interested parties to ascertain the person or persons responsible for operating
such plan; and (iii) that in the absence of such an appointment, the Company
shall serve as Plan Administrator, and shall designate specified individuals or
other persons to carry out specified fiduciary responsibilities under the Plan;
and

RESOLVED, that the Senior Vice President, Human Resources hereby delegates to
the Director, Financial Plans, the authority to take any and all action required
to administer the Financial Plans and hereby appoints the Director, Financial
Plans as Plan Administrator and “named fiduciary” for purposes of plan
administration within the meaning of the Employee Retirement Income Security Act
of 1974 as amended from time to time (“ERISA”) for the ERISA-governed Financial
Plans; and further

RESOLVED, that the Senior Vice President, General Counsel and Secretary, and
each of his designees, and each designee of the undersigned, are authorized to
execute and deliver all agreements, documents and instruments, and take any
further action as he or they deem necessary or appropriate to carry out the
intent and purpose of the foregoing resolution.

/s/ John L. Berisford

John L. Berisford

Senior Vice President, Human Resources

Date: 4/17/09

 

APPROVED: /s/ Christine Morace Law Department



--------------------------------------------------------------------------------

AMENDMENT TO THE

PBG PENSION EQUALIZATION PLAN

EFFECTIVE AS OF APRIL 6, 1999

The PBG Pension Equalization Plan effective as of April 6, 1999 (the “Plan”) is
hereby amended as set forth below, effective as of the “Effective Time” (as
defined in Amendment No. 5 below) and contingent upon the occurrence of the
Effective Time.

 

1. Article I is amended by adding the following new paragraph at the end
thereof:

“PBG now wishes to amend the Plan, effective as of the Effective Time (as
defined in Article II), as a result of the merger of PBG with and into
Pepsi-Cola Metropolitan Bottling Company, Inc., a wholly-owned subsidiary of
PepsiCo, Inc. (the “Company”), pursuant to the Agreement and Plan of Merger
dated as of August 3, 2009 among PBG, the Company and Pepsi-Cola Metropolitan
Company, Inc., and to facilitate the Company’s assumption of PBG’s role as the
Plan’s sponsor.”

 

2. The definition of “Company or PBG” in Section 2.1(h) is deleted and replaced
with the following:

“(h) Company. PepsiCo, Inc., a corporation organized and existing under the laws
of the State of North Carolina, or its successor or successors. For periods
before the Effective Time and on or after April 6, 1999, the Company was The
Pepsi Bottling Group, Inc. For periods before April 6, 1999, the Company was
PepsiCo, Inc.”

 

3. The definition of “PBG Organization” in Section 2.1(y) is deleted and
replaced with the following:

“(y) PepsiCo/PBGOrganization. The controlled group of organizations of which the
Company is a part, as defined by Code section 414 and regulations issued
thereunder. An entity shall be considered a member of the PepsiCo/PBG
Organization only during the period it is one of the group of organizations
described in the preceding sentence. The application of this definition for
periods prior to the Effective Time shall take into account the different
definition of “Company” that applies prior to the Effective Time.”

 

4. The definition of “Plan Administrator” in Section 2.1(ff) is amended to read
as follows:

“(ff) Plan Administrator. The PepsiCo Administration Committee (PAC), which
shall have authority to administer the Plan as provided in Article VII.”

 

1



--------------------------------------------------------------------------------

5. The following new definition is added to Section 2.1:

“Effective Time. The meaning applied to that term in the Agreement and Plan of
Merger dated as of August 3, 2009, among The Pepsi Bottling Group, Inc.,
PepsiCo, Inc., and Pepsi-Cola Metropolitan Bottling Company, Inc.”

 

6. Minor corrections to the Plan necessary to carry forth the above amendments,
including re-alphabetizing and renumbering the defined terms in Article II to
reflect changes thereto, and corrections to cross-references affected by these
amendments, shall be made as necessary after applying the foregoing amendments.

Dated this 19 day of February 2010.

 

THE PEPSI BOTTLING GROUP, INC. By:   /s/ John Berisford   John Berisford, Title:
  Senior Vice President, Human Resources

 

PBG LAW DEPARTMENT APPROVAL: By:   /s/ Christine Morace   Christine Morace

 

Consented to and Approved by:

 

PEPSICO, INC.

By:   /s/ Cynthia M. Trudell   Cynthia M. Trudell Title:  

Senior Vice President and

Chief Personnel Officer

Date:   2/18/2010

 

PEPSICO LAW DEPARTMENT APPROVAL: By:   /s/ Stacy L. DeWalt   Stacy L. DeWalt

 

2